I respectfully dissent from the majority's opinion. I believe, as the majority states, that the trial court has the discretion to decide whether a witnesses' testimony is credible. Although I agree with the majority that the testimony sounds incredible, as it pertains to the odor of marijuana, I do not believe it goes beyond the ability of a trial court, in its discretion, to find it credible.
The law enforcement official testified as to his experience and training and to the nervous conduct of appellant. With some skepticism, based on a reading of the transcript, I would find that the trial court could find, based on a totality of the circumstances test, the law enforcement officials' testimony credible.
JUDGE JOHN W. WISE
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Ashland County Common Pleas Court is vacated. Pursuant to App.R. 12(B), we hereby enter final judgment suppressing the raw marijuana found during the search of appellant's vehicle. Accordingly, the conviction and sentence to two counts of Drug Abuse is vacated, and the charges are dismissed. Costs to appellee.